          Case 2:19-cv-01736-JJT Document 30 Filed 11/15/19 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Deborah Schick,                                  No. CV-19-01736-PHX-JJT
10                  Plaintiff,                         ORDER
11    v.
12    Compass Lending Corporation, et al.,
13                  Defendants.
14
15           At issue is Defendant’s Motion to Dismiss under Federal Rule of Civil Procedure
16   12(b)(6) (Doc. 24, Mot.), to which Plaintiff filed a Response (Doc. 26, Resp.) and

17   Defendant filed a Reply (Doc. 27, Reply). Because the parties’ briefs were adequate for the
18   Court to resolve the issues raised in Defendant’s Motion, the Court declined to hold oral

19   argument on the briefs. See LRCiv 7.2(f). For the reasons that follow, the Court grants

20   Defendant’s Motion in part and denies it in part. The Court also grants Plaintiff leave to
21   file a Second Amended Complaint, should she so choose.
22   I.      BACKGROUND

23           Plaintiff alleges claims against Defendant under the Telephone Consumer

24   Protection Act (“TCPA”), 47 U.S.C. § 227, and the California Invasion of Privacy Act

25   (“CIPA”), Calif. Penal Code § 632.7. On February 4, 2019, Plaintiff received a phone call

26   on her cellular phone. She alleges that the call was made with an automatic telephone
27   dialing system (“ATDS”) because “there was a distinct ‘click and pause’ at the outset of
28   the call.” (Compl. at 8.) Plaintiff states that “[a] series of pre-recorded messages then
       Case 2:19-cv-01736-JJT Document 30 Filed 11/15/19 Page 2 of 5



 1   played.” (Compl. at 8.) After the prerecorded messages, Plaintiff spoke with a live
 2   individual. Plaintiff claims that this phone call was recorded by Defendant and Defendant
 3   did not inform her that the call was recorded. (Compl. at 8.)
 4          In her Complaint, Plaintiff brought two claims related to this phone call on behalf
 5   of a putative class of persons. First, Plaintiff alleges that Defendant violated the TCPA by
 6   making a telemarketing call to Plaintiff’s cellular device with an ATDS and prerecorded
 7   voice without Plaintiff’s consent. Second, Plaintiff claims that Defendant violated the
 8   CIPA by recording the phone call without informing Plaintiff. Pursuant to Rule 12(b)(6),
 9   Defendant now moves to dismiss the claims against it. (Mot. at 1–2.)
10   II.    LEGAL STANDARD FOR RULE 12(b)(6) MOTION TO DISMISS
11          Federal Rule of Civil Procedure 12(b)(6) is designed to “test[] the legal sufficiency
12   of a claim.” Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). A dismissal under Rule
13   12(b)(6) for failure to state a claim can be based on either (1) the lack of a cognizable legal
14   theory or (2) insufficient facts to support a cognizable legal claim. Balistreri v. Pacifica
15   Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). When analyzing a complaint under Rule
16   12(b)(6), the well-pled factual allegations are taken as true and construed in the light most
17   favorable to the nonmoving party. Cousins v. Lockyer, 568 F.3d 1063, 1067 (9th Cir. 2009).
18   Legal conclusions couched as factual allegations are not entitled to the assumption of truth,
19   Ashcroft v. Iqbal, 556 U.S. 662, 680 (2009), and therefore are insufficient to defeat a
20   motion to dismiss for failure to state a claim, In re Cutera Sec. Litig., 610 F.3d 1103, 1108
21   (9th Cir. 2010). On a Rule 12(b)(6) motion, Rule 8(a) governs and requires that, to avoid
22   dismissal of a claim, Plaintiff must allege “enough facts to state a claim to relief that is
23   plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
24   III.   ANALYSIS
25          A.     TCPA Claim (Count One)
26          Under the TCPA, a plaintiff has a claim against any individual who “make[s] any
27   call . . . using any automatic telephone dialing system or an artificial or prerecorded
28   voice . . . to any telephone number assigned to a paging service, cellular telephone


                                                  -2-
       Case 2:19-cv-01736-JJT Document 30 Filed 11/15/19 Page 3 of 5



 1   service, . . . or any service for which the party is charged for the call.” 47 U.S.C.
 2   § 227(b)(1)(A). To survive a 12(b)(6) motion, the plaintiff must allege sufficient facts
 3   demonstrating “(1) the defendant called a cellular telephone number; (2) using an
 4   automatic telephone dialing system [or prerecorded voice]; (3) without the recipient’s prior
 5   express consent.” Meyer v. Portfolio, 707 F.3d 1036, 1043 (9th Cir. 2012); 47 U.S.C.
 6   § 227(b)(1)(A). The parties dispute whether Plaintiff has sufficiently alleged the second
 7   element.
 8          In its Motion, Defendant argues that Plaintiff does not allege sufficient facts to
 9   support her TCPA claim. Although Defendant originally did not address the prerecorded
10   voice allegation (Resp. at 7), Defendant argued, in its Reply, that Plaintiff failed to support
11   her claim that Defendant used a prerecorded voice with sufficient facts (Reply at 4). In the
12   Complaint, Plaintiff states “[a] series of pre-recorded messages then played.” (Compl. at
13   8.) Because this fact describes Plaintiff’s experience and the phone call itself, it is a non-
14   conclusory fact. Therefore, Plaintiff sufficiently alleges that Defendant used a prerecorded
15   voice, which alone satisfies the requirements to bring a TCPA claim.
16          Plaintiff has also adequately alleged that Defendant used an ATDS to make the
17   phone call. Defendant argues that Plaintiff failed to allege sufficient facts to support the
18   claim that an ATDS was used. (Mot. at 5.) An ATDS is a piece of “equipment which has
19   the capacity—(1) to store numbers to be called or (2) to produce numbers to be called,
20   using a random or sequential number generator—and to dial such numbers automatically
21   (even if the system must be turned on or triggered by a person).” Marks v. Crunch San
22   Diego, LLC, 904 F.3d 1041, 1053 (9th Cir. 2018). Plaintiff must allege sufficient facts to
23   allow the Court to “reasonably infer” that Defendant used an ATDS. Flores v. Adir Int’l,
24   LLC, 685 Fed. App’x 533, 533 (9th Cir. 2017) (mem. decision). In a previous case, this
25   Court “acknowledged ‘the difficulty a plaintiff faces in knowing the type of calling system
26   used without the benefit of discovery’ and . . . that courts can infer the use of an ATDS
27   from the details of the call.” McCullough v. Maximum Title Loans LLC, 2019 WL 3933754,
28   at *2 (D. Ariz. Aug. 20, 2019) (internal citations omitted).


                                                  -3-
       Case 2:19-cv-01736-JJT Document 30 Filed 11/15/19 Page 4 of 5



 1          Multiple courts in the Ninth Circuit have found that “general allegations [of the use
 2   of an ATDS] are sufficiently bolstered by specific descriptions of the ‘telltale’ pause after
 3   the plaintiff picked up each call . . . which suggests the use of a predictive dialing system,
 4   and thus renders plausible the conclusory allegation that an ATDS was used.” Cabiness v.
 5   Educational Fin. Solutions, LLC, 2016 WL 5791411, at *7 (N.D. Cal. Sept. 1, 2016)
 6   (internal citation omitted). Although some of Plaintiff’s factual allegations are conclusory,
 7   Plaintiff alleges that she heard “a distinct ‘click and pause’ at the outset of the call.”
 8   (Compl. at 8.) Accepting this non-conclusory factual allegation as true, the Court can
 9   reasonably infer that Defendant called Plaintiff using an ATDS. Because Plaintiff has
10   stated a claim that Defendant used both an ATDS and a prerecorded voice, the Court denies
11   Defendant’s Motion to Dismiss as to Count One.
12          B.     CIPA Claim (Count Two)
13          Under California Penal Code § 632.7, an individual who “intercepts or receives and
14   intentionally records” a call made to a cellular phone without the other party’s consent
15   “shall be punished by a fine.” Cal. Penal Code § 632.7(a). The statute prohibits the
16   “unauthorized recording of calls that are received without the other party’s consent.”
17   Brinkley v. Monterey Fin. Serv., LLC, 340 F. Supp. 3d 1036, 1043 (S.D. Cal. 2018). “A
18   business that adequately advises all parties to a telephone call, at the outset of the
19   conversation, of its intent to record the call would not violate the provision.” Kearney v.
20   Salomon Smith Barney, Inc., 137 P.3d 914, 930 (Cal. 2006). In addition, the
21   communications do not need to be confidential to be protected from secret recording. See
22   Young v. Hilton Worldwide, Inc., 565 Fed. App’x 595, 596 (9th Cir. 2014).
23          Defendant argues that Plaintiff’s CIPA claim must fail because Plaintiff does not
24   state who recorded the call. In addition, Defendant contends that Plaintiff’s allegation—
25   “the call was recorded”—is conclusory. (Reply at 4.) The Court agrees. Plaintiff’s
26   statement is a mere recitation of the key element of a CIPA claim—that the call was
27   recorded. See Cal. Penal Code § 632.7(a). Because the Amended Complaint lacks a non-
28   conclusory factual allegation as to Count Two, it is insufficient to survive the Rule 12(b)(6)


                                                 -4-
       Case 2:19-cv-01736-JJT Document 30 Filed 11/15/19 Page 5 of 5



 1   challenge. See Twombly, 550 U.S. at 555. Therefore, the Court grants Defendant’s Motion
 2   to Dismiss as to Count Two.
 3          C.     Leave to Amend
 4          If the Court grants a Rule 12(b)(6) motion to dismiss but a defective complaint can
 5   be cured, a plaintiff is entitled to amend the complaint before the action is dismissed. Lopez
 6   v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). Here, because Plaintiff may be able to cure
 7   the defect in her CIPA claim, the Court will give her an opportunity to amend. The Court
 8   advises that Plaintiff should only file an amended Complaint if she is able to cure the defect.
 9   If Plaintiff files an amendment that fails to comply with this Order, the Court will dismiss
10   the action against Defendant with prejudice.
11          IT IS THEREFORE ORDERED granting in part and denying in part Defendant’s
12   Motion to Dismiss (Doc. 24). The Court denies the Motion with regard to Count One, a
13   claim under the TCPA. The Court grants the Motion with regard to Count Two, a claim
14   under the California Penal Code § 632.7.
15          IT IS FURTHER ORDERED granting Plaintiff leave to file a Seconded Amended
16   Complaint in accordance with this Order by December 2, 2019, should she so choose.
17          Dated this 15th day of November, 2019.
18
19                                           Honorable John J. Tuchi
                                             United States District Judge
20
21
22
23
24
25
26
27
28


                                                  -5-
